Citation Nr: 1600716	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-29 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  Bilateral hearing loss was demonstrated on audiometric evaluation upon entrance into service.  

2.  Chronic increase in bilateral hearing impairment was not shown in service.

3.  The earliest clinical record of post service hearing loss is approximately January 2007, nearly four decades after separation from service; subjectively, the Veteran asserts he first noticed post service bilateral hearing loss in approximately 1992, more than two decades after separation from service.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has bilateral hearing loss disability causally related to, or aggravated by, active service.  

5.  The probative and competent clinical evidence is against a finding that the Veteran has bilateral hearing loss disability that is causally related to, or aggravated by, active service.  

5.  The earliest clinical evidence of record of tinnitus is in 2011, more than four decades after separation from service; subjectively, the Veteran asserts he first noticed tinnitus more than two decades after separation from service. 

6.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's tinnitus is causally related to active service.  

7.  The probative and competent clinical evidence is against a finding that the Veteran's tinnitus is causally related to active service.  


CONCLUSIONS OF LAW

1.  Pre-existing bilateral hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2010. 

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran and his representative in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  The claims file includes a VA audiometric examination report from July 2011.  The report is predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The reports contain findings necessary to determine whether service connection is warranted.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Adequate rationale has been provided.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.
 
Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss disability is considered an organic disease of the nervous system.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hearing Loss

The Veteran avers that he has bilateral hearing loss as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record includes a July 2011 VA examination report.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
45
45
50
65
70
RIGHT
45
50
65
75
80

On the basis of the numbers above, the Veteran's pure tone threshold averages were 55 for the left ear and 63 for the right ear.  His speech recognition score was 96 percent for the left ear and 94 percent for the right ear.  Based on the foregoing, the Board finds that the Veteran does have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD 214 reflects that his military occupation was a medical supply officer.  VA received a statement from the Veteran dated October 2012 in which the Veteran explained he was treated for an impacted and infected ear while in service.  The Veteran stated that the impacted ear was caused by sand and debris stirred up by helicopters.  The Veteran also stated that the hospital in which he worked had three large generators running at all times.  The Veteran believes the noise affected his hearing and caused tinnitus.  Although the Veteran's STRs are negative for any complaints of, or treatment for, hearing loss, the Board acknowledges that the Veteran may have been exposed to acoustic noise during his service.  

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The Veteran underwent two enlistment examinations on the same day in June 1964, six months prior to active service.  The Reports of Medical Examination reflect the below audiometric scores in decibels:





HERTZ


TEST 1
500
1000
2000
3000
4000
RIGHT
30
40
50
45
60
LEFT
15
15
5
15
15





HERTZ


TEST 2
500
1000
2000
3000
4000
RIGHT
25
30
25
35
35
LEFT
10
0
0
10
5

The Board notes that in the 1960s, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  The Veteran's Report of Medical Examination for entrance purposes was dated in June 1964; this is prior to the October 31, 1967 date on which the military was assumed to change standards.  To convert the units, the Board adds 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.  Thus, the Veteran's June 1964 audiometric testing results after conversion from ASA to ISO units were as follows:





HERTZ


TEST 1
500
1000
2000
3000
4000
RIGHT
45
50
60
55
65
LEFT
30
25
15
25
20






HERTZ


TEST 2
500
1000
2000
3000
4000
RIGHT
40
40
35
45
40
LEFT
25
10
10
20
10

In the section designated 'summary of defects and diagnoses,' both Reports of Medical Examination contain the following statement: "Hearing Loss Rt.  Avoid Acoustical trauma."  See June 1964 Reports of Medical History.  The Board notes that on his June 1964 Report of Medical History, the Veteran indicated he has had previous ear trouble.  The physician's summary on the reverse side of the report notes, "Ear aches in grade school, not much trouble since."  See June 1964 Report of Medical History.

In Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Based on the converted scores, both of the Veteran's entrance examination reports reflect abnormal hearing bilaterally. 

Both Reports of Medical Examination also reflect the assignment of a physical profile of H-2.  The "H" indicates hearing acuity.  A "2" is indicative that the Veteran meets procurement standards but may have some limitation on initial military occupation specialty (MOS) classification and assignment.  (See Army Regulation (AR) 40-501.)  Thus, the Veteran had bilateral preexisting injury or disease noted on entrance, and the presumption of soundness does not apply.  38 C.F.R. § 3.304.  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in the injury or disease during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a presumption of aggravation under section 1153 arises, due to an increase in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Upon separation from service, the Veteran underwent another medical examination.  The November 1967 Report of Medical Examination record reflects the below audiometric scores:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
30
LEFT
0
0
0
--
5

As noted above, the military was assumed to change hearing acuity measurement standards on October 31, 1967.  However, in giving the benefit of the doubt to the Veteran, the Board has also converted the results of the November 1967 Report of Medical Examination as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
35
LEFT
15
10
10
--
10

Thus, the record does not reflect that the Veteran underwent an increase in hearing loss severity during service.  The Board, in giving the benefit of the doubt to the Veteran has considered both the ASA and the ISO standards for the November 1967 examination.  Based on audiometric results, the Veteran had hearing within normal limits (0 to 20 decibels) at all frequencies except at 4000Hz in the right ear.  However, the measured converted score of 35db at 4000Hz for the right ear is still less than both of the measured scores upon entrance for the right ear at the same frequency, measured at 65Hz and 40Hz, respectively.  The audiometric results, whether converted or not, reflect an improvement in hearing acuity from entrance to separation at all frequencies.  The November 1967 Report of Medical Examination reflects that the Veteran's physical profile was rated as H-1, or normal hearing.  The November 1967 Report of Medical History reflects that the Veteran explained his health was, "Excellent except for slight hearing loss in Right Ear."    

The Board acknowledges that the Veteran is competent to testify as to difficulty with hearing acuity.  A VA clinical record from November 2010 reflects that the Veteran reported difficulty hearing for approximately 18 years (since approximately 1992), and reported a sudden decrease in right ear hearing sensitivity in 2008.  The November 2010 clinical record references audiograms from a private medical provider dated January 2007 and August 2009.  No opinion as to etiology is included.  During his July 2011 VA examination, the Veteran repeated his report of a sudden decrease in hearing sensitivity in his right ear in 2008.      

The Board notes that per the Veteran's reports, he noticed difficulty hearing more than two decades after separation from service and a sudden decrease in right ear sensitivity nearly four decades after separation from service.  The first clinical evidence of treatment for hearing loss is approximately 39 years after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  The lapse of time between service separation and the earliest documentation of current disability is also a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 


While the Veteran is competent to testify as to his difficulty hearing, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  In the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between the Veteran's current hearing loss disability and active service.  

The only competent credible medical opinion of record is that provided by the audiologist who conducted the July 2011 VA examination.  The audiologist examined and interviewed the Veteran.  The Veteran reported exposure to heavy weapon fire and mortars in Vietnam.  The Veteran also reported that at a time following service, he owned a tire shop for four years and was regularly exposed to power tools and heavy equipment without hearing protection.  The Veteran also acknowledged recreational noise exposure, including hunting and target shooting.  The report reflects the opinion of the examiner that it is less likely as not (less than 50/50 probability) that the Veteran's current hearing loss was caused by, or a result of, acoustic trauma in service.  The examiner provided the following rationale:

"The army enlistment examination dated Jun[e] 16, 1964 indicated normal hearing in the left ear and a flat, mild hearing loss 250-6000 Hz in the right ear.  Item number "74" on the enlistment exam states "Hearing loss rt. Avoid Acoustical trauma."  A history of ear trouble was reported by [the Veteran] on the Report of Medical History form at entrance.  The separation exam dated Nov 6, 1967 indicated normal hearing in the left ear and a mild high frequency hearing loss at 4000 Hz. Hearing sensitivity at 500, 1000, 2000 Hz was better compared to entrance exam.  The veteran exhibited hearing loss in the right ear at military entrance.  There is no evidence of decreased in hearing sensitivity as a result in service."

As there has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's preexisting bilateral hearing loss increased in severity during service, service connection is not warranted.  The Board finds that the preponderance of the evidence is against the claim and that the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he has suffered from bilateral tinnitus due to exposure to acoustic trauma in service.  The Veteran avers noise exposure from helicopters and hospital generators caused the tinnitus.  See October 2012 statement.  The Veteran is competent to report that he has ringing in his ears.  As noted above, the Board acknowledges that the Veteran may have been exposed to acoustic noise during his service.  Thus, the first two elements for service connection have been met.  The Board finds, for the reasons noted below, that the third element has not been met. 

The Veteran's STRs are negative for any complaints of tinnitus.  The Veteran's Report of Medical History and Reports of Medical Examination at enlistment and upon separation do not mention tinnitus.   

The August 2011 VA examination report reflects that the Veteran reported that his tinnitus is constant and began approximately 20 years prior (approximately 1991).  The Veteran denied a specific circumstance is associated with the onset of tinnitus.  After interviewing the Veteran and conducting an examination, the audiologist opined that the tinnitus is as likely as not a symptom associated with the hearing loss.  Furthermore, in providing the same rationale for the opinion pertaining to hearing loss, the examiner opined that tinnitus is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during military service.    

The Board notes that the Veteran is competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d at 1336.  In the present case, not only is there an absence of evidence of tinnitus in service, or within one year after separation from service, but the Veteran has stated that his tinnitus did not begin until more than two decades after separation from service.  

The Board notes that the Veteran may sincerely believe that his bilateral tinnitus is causally related to active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  The Board finds the July 2011 audiologist's opinion more probative as to diagnosis and causation based on her medical training and experience.  

In sum, the evidence reflects an absence of complaint of tinnitus in either ear until more than two decades after the Veteran left military service.  The July 2011 VA examiner opined that the Veteran's tinnitus is as likely as not a symptom of his hearing loss.  The examiner further opined that his tinnitus is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during military service.    

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


